Citation Nr: 0635975	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine secondary to a service connected 
right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder secondary to service connected right knee disorder 
or not as yet service connected left leg length shortening.

3.  Entitlement to service connection for a left leg 
shortening secondary to service connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas.  In October 2004, the veteran withdrew his 
request for a hearing.

Initially, the Board finds that the issues on appeal are as 
they appear on the first page of this decision, entitlement 
to secondary service connection, because the veteran's May 
2003 claim, February 2004 notice of disagreement, and July 
2004 VA Form 9 as well as the November 2005 and August 2006 
VA Form 646s, all limited the issues on appeal to the 
secondary service connection claim.  Therefore, even though a 
claim of entitlement to direct service connection for the 
left knee disorder was the subject of prior final RO 
decisions as well as a Board decision, the current claim of 
entitlement to secondary service connection for a left knee 
disorder as well as the other secondary service connection 
claims will be reviewed on a de novo bases. 

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
degenerative joint disease of the lumbar spine was caused or 
aggravated by a service-connected right knee disorder. 


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine is not 
proximately due to or the result of a service-connected right 
knee disorder.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2003, prior 
to the appealed from rating decision, fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  All the VCAA requires is that the 
duty to notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).   Here, VA has fulfilled its duty to 
notify the appellant.  In the November 2003 letter, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board finds 
that this letter fulfills VA's duties to notify and assist 
the veteran.  The veteran has been notified of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

Likewise, written notice provided in March 2006 provides the 
veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claim on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, while 
the veteran's service medical records are no longer available 
because they were presumed destroyed at the fire at the 
National Personnel Records Center (NPRC), the RO undertook 
extensive efforts to reconstruct these records.  While these 
efforts did not uncover any other service medical records, 
they did uncover Morning Reports which have been associated 
with the record.  Moreover, the veteran reported that he 
received all of his treatment at the Martinsburg, Baltimore, 
Washington, D.C., Dallas, and Waco VA Medical Centers and VA 
obtained and associated these records with the claims files.  
The record also includes the veteran's treatment records from 
West Houston and Hills Regional Hospital.  Likewise, in 
August 2003, the veteran was afforded a VA examination to 
obtain medical opinion evidence as to the relationship 
between his low back disorder and service connected right 
knee disorder.  

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  See also 38 C.F.R. §§ 19.9, 19.31 (2006).   

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  

The Claim

The veteran argues that his degenerative joint disease of the 
lumbar spine was caused or aggravated by his service 
connected right knee disorder.  The veteran does not claim 
that the low back disorder was directly incurred while on 
active duty or by any means other than his service connected 
right knee disorder.  It is requested that the veteran be 
afforded the benefit of the doubt. 

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  As indicated above, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In deciding whether the veteran has a current disability due 
to a service connected disability, it is the responsibility 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that at the 
August 2003 VA spine examination, which was held for the 
express purpose of determining if the veteran had 
degenerative joint disease of the lumbar spine due to service 
connected right knee disorder, after a review of the record 
which he noted included a total right knee replacement in the 
early 1980's as well as an examination of the veteran which 
revealed lumbar spine degenerative joint disease, the 
examiner specifically opined that "[i]t is less likely than 
not that his back condition is related to right total knee 
replacement."

This opinion is not contradicted by any other medical opinion 
of evidence.  Evans, supra.  The Board finds that because the 
medical evidence of record does not include a medical opinion 
showing the veteran's service-connected right knee disorder 
caused or aggravated his degenerative joint disease of the 
lumbar spine, his claim for secondary service connection for 
his low back disability must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.310; Allen, supra.

In reaching this conclusion, the Board has not overlooked the 
veteran's and his representative statements to the RO or the 
claimant's statements to his physicians.  While lay witnesses 
are competent to describe experiences and symptoms that 
result therefrom, because laypersons are not trained in the 
field of medicine, they are not competent to provide medical 
opinion evidence as to the origins of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, these statements addressing this issue are not 
probative evidence.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied. 





ORDER

Service connection for degenerative joint disease of the 
lumbar spine secondary to service connected right knee 
disorder is denied.


REMAND

As to entitlement to service connection for left leg 
shortening secondary to service connected right knee 
disorder, the Board finds that there is a duty to obtain an 
addendum to the August 2003 VA joints examination addressing 
the cause of the left leg shortening found at that 
examination as well as the relationship, if any, between that 
left leg shortening and the claimant's service connected 
right knee disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As to entitlement to service connection for a left knee 
disorder including secondary to not as yet service connected 
left leg shortening, adjudication of this issue must be 
deferred pending completion of the additional evidentiary 
development ordered above.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter). 

Accordingly, these issues are REMANDED to the AMC or the RO 
for the following actions:

1.  The AMC/RO should notify the veteran 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  

2.  The AMC/RO should arrange for the 
veteran's claims files to be forwarded to 
the August 2003 VA joints examiner if 
available, or another orthopedist if he 
is not, to prepare an addendum as to the 
earlier examination addressing the 
relationship, if any, between the left 
leg shortening found on examination and 
the claimant's service connected right 
knee disorder.  Following a review of the 
relevant medical evidence in the claims 
file and any additional examination or 
diagnostic study that is deemed 
necessary, the clinician is requested to 
answer the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current shortening of 
the left leg was caused or 
aggravated by his service-connected 
right knee disability?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is advised that the term 
"aggravation" means the degree to which 
a disability increased beyond its natural 
progression due to a service connected 
disability.

The clinician is requested to provide a 
rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

If the veteran's left leg length 
shortening was aggravated by his service-
connected right knee disability, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected left leg length 
shortening before the onset of 
aggravation.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holding in Dingess.  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the most recent 
supplemental statement of the case, the 
AMC/RO must readjudicate the veteran's 
claims.  If any of the claims remain 
denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


